Citation Nr: 1403088	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-30 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a right shoulder contusion.

2.  Entitlement to service connection for a right thumb contusion.

3.  Entitlement to service connection for a nasal contusion.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from December 1971 to November 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder contusion that is causally related to his active service.

2.  The Veteran does not have a right thumb contusion that is causally related to his active service.

3.  The Veteran does not have a nasal contusion that is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder contusion are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a right thumb contusion are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
3.  The criteria for service connection for a nasal contusion are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the October 2011 letter of the criteria for assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations with nexus opinions were obtained in October 2011 and April 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's medical records and statements, and provide a rationale for the opinions stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for contusions of the right shoulder, right thumb, and nose, which he contends are related to service.  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment reports reveal that the Veteran complained of stiffness and pain after falling on his right shoulder in July 1975; X-rays of the shoulder were reported to be normal.  The impression was contusion of the right shoulder.  He injured his nose in November 1975.  X-rays of the nose were negative, and the impression was bruise of the nose.  The Veteran injured his thumb playing basketball in June 1976; it was thought to be a possible strain.  His September 1976 separation medical evaluation was normal.

VA treatment reports from October 2006 to September 2012 are of record.  The Veteran complained in August 2007 of right shoulder pain; he denied trauma or injury.  No shoulder disability was diagnosed.

VA hand, shoulder, and nasal evaluations were conducted in October 2011, which included review of the Veteran's medical records.  It was reported that the Veteran had retired in 2006 from his maintenance job due to low back problems.  The diagnoses on examination of the hand were sprain of the right thumb, resolved with no residuals; and degenerative changes of the right fingers, thumb, and index fingers.  The Veteran noted on shoulder evaluation that he had had pain and numbness of the shoulder since approximately 2005.  The diagnoses were right shoulder contusion, resolved with no residuals; tendonitis of the rotator cuff, bilaterally; and right osteoarthritis of acromioclavicular joint.  The Veteran complained on nasal evaluation of intermittent nasal pain since service.  Sinus X-rays were normal.  The diagnosis was nasal contusion, resolved with no residuals.  The examiner concluded that there was no current clinical evidence of a diagnosable disease or pathology of the nose.

Additional VA hand and shoulder evaluations were conducted in April 2012, which included review of the claims files and available medical records.  X-rays showed degenerative changes of the hand and acromioclavicular osteoarthritis of the right shoulder.  Right hand contusion and shoulder contusion were diagnosed.  The examiner concluded that the claimed conditions were less likely than not incurred in or caused by an in-service injury, event, or illness because the injuries in service were incurred over 35 years earlier and were not severe enough to warrant a follow-up evaluation.  Additionally, he did not receive post-service care for the hand or shoulder until many years after service discharge; there was no continuity of care to establish a nexus between a current condition and service.

Based on the above evidence, the Board finds that the Veteran does not have a right shoulder, right thumb, or nasal disability due to service.  Although the Veteran was treated in service for right shoulder, right thumb, and nasal complaints, no pertinent disability was found on separation evaluation in September 1976.  Moreover, the October 2011 VA examination findings were that the service injuries to the right shoulder, right thumb, and nose had resolved without residuals; and the April 2012 VA nexus opinion from a different VA examiner, which is based on both a review of the claims file and a physical evaluation and which contains supporting reasons for the opinion, is probative evidence against the claims for right shoulder and right thumb contusions.  The examiner noted that there was no medical evidence of a chronic right shoulder or right thumb disability in service and that there was no post-service problem until many years after service discharge.  

With respect to the nose, the Board notes that no nasal disability was found on physical examination in October 2011.  As such, the Board finds that there has been no demonstration of a nasal disability at any time during the appeal period.  Service connection may not be established in the absence of demonstration of current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992), see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period).  Consequently, service connection for the disabilities at issue is not warranted.

With respect to the lay statements on file, although the Veteran is competent to report his subjective problems, the Veteran, who has no medical training, is not competent to diagnose or opine that he has a current shoulder, thumb or nasal disability due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of a shoulder or thumb disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder contusion is denied.

Entitlement to service connection for a right thumb contusion is denied.

Entitlement to service connection for a nasal contusion is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


